Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Allowable Subject Matter

2.	Claims 1-12 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 12/15/2021, with respect to the rejection of independent claim 1 have been fully considered and finds the claims allowable because of the argument/amendment filed on 12/15/2021. 


Applicant argues on page 6-7 of the remarks, filed on 12/15/2021 regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Nishimura (US 5184075 A) in view of Kholmovski (US 20060273792 A1), that, “Thus, Applicant respectfully submits that Nishimura clearly fails to teach the claim limitations 
using an electromagnet to generate a spatially nonuniform magnetic field within an imaging region;
controlling current through the electromagnet [i.e., the same electromagnet in the prior step, used to generate the nonuniform magnetic field| to repeatedly cycle the nonuniform magnetic field [i.e., the same nonuniform field generated in the prior step] between a first strength for polarizing spins and a second strength, lower than the first strength, for spatial encoding and readout. 
In brief, Nishimura fails to teach or fairly suggest generating and cycling the strength of a nonuniform field using an electromagnet. Instead, Nishimura teaches generating a static nonuniform field and then separately generating with distinct coils a secondary gradient field”.

Applicant argues on page 8 of the remarks, filed on 12/15/2021 regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Nishimura (US 5184075 A) in view of Kholmovski (US 20060273792 A1), that, “Claim 1 recites,
using RF coils to generate excitation pulses at a frequency that selects a non-planar isofield slice for imaging. 
Although Kholmovski discusses in [0007] the standard method of using gradient field spatial encoding for slice selection, the term “isofield” appears nowhere in Kholmovski. Nor is there any reference to “isofield slice” anywhere in Kholmovski. Moreover, and most significantly, there is no implicit or explicit teaching in Kholmovski of selecting a non- planar isofield slice.”

Applicant’s argument filed 12/15/2021 regarding rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Nishimura (US 5184075 A) in view of Kholmovski (US 20060273792 A1) is persuasive because of the argument filed on 12/15/2021 overcomes the references as Nishimura and Kholmovski do not disclose controlling current ….between first strength and second strength and also non-planar isofield slice of the nonuniform magnetic field. Therefore, the rejection of Claim 1 has been withdrawn. The independent claim 1 is allowed.

Claims 1-12 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling current through the electromagnet to repeatedly cycle the nonuniform magnetic field between a first strength for polarizing spins and a second strength, lower than the first strength, for spatial encoding and readout; 
using RF coils to generate excitation pulses at a frequency that selects a non-planar isofield slice for imaging, and to generate refocusing pulses for imaging;
…………
using the RF coils in parallel receive mode to detect magnetic resonance signals originating from the selected non-planar isofield slice of the nonuniform magnetic field in the imaging region; 

Nishimura (US 5184075 A) and Kholmovski (US 20060273792 A1) are regarded as the closest prior art to the invention of claim 1. Nishimura discloses, “A method and an apparatus for  FIG. 4 is a block diagram of a nuclear magnetic resonance or NMR imaging system includes a static magnetic field generating magnet assembly 10. The static magnetic field generating magnet unit 10 includes magnetic field generating means of a permanent magnet type or normal conductive magnet type or of a superconducting magnet type (Column 4 Line 3-16). Referring to FIG. 5, let's assume that a non-uniform static magnetic field is present in the phase encoding direction whose intensity varies linearly as a function of positions, as indicated at Gy' (Column 7 Line 3-6). Accordingly, when a gradient magnetic field -Gyo having intensity corresponding to the linear component Gyo is applied with a polarity inverted relative to the latter upon intrinsic measurement, the signal can be measured in the state where the non-uniformity component of the static magnetic field has been canceled out (Column 7 Line 39-47). Thus, by applying a compensating method based on the preliminary measurement according to the present invention, it is possible to obtain the signal peak value at zero phase encoding, even when the static magnetic field suffers from non-uniformity. In this conjunction, it should be mentioned that when the linear non-uniformity component of the static magnetic field makes appearance in the Z-direction of Gy, as with the case of Gz shown in FIG. 5, the influence of the linear component tends to decrease the signal peak value (Column 7 Line 49-58). On the other hand, when the linear non-uniformity component of the static magnetic field is present in the X-direction as with the case of Gx shown in FIG. 5, i.e. in the read-out direction, the influence of the linear component exerts such influence that the signal peak position is shifted in the read-out direction (Column 7 Line 59-64).” However Nishimura does not disclose: controlling current through the electromagnet to repeatedly cycle the nonuniform magnetic field between a first strength for polarizing spins and a second strength, lower than the first strength,  FIG. 1 schematically illustrates acquisition of frequency domain MRI data in a parallel MRI system 10 having multiple receiver coils 14 (Paragraph [0024] Line 1-3). In parallel MRI ("P-MRI") techniques, an array of multiple simultaneously operated receiver coils is used for RF signal acquisition. The receiver coils typically exhibit inhomogeneous (and usually mutually distinct) spatial sensitivities. Coil sensitivity effectively encodes spatial information on the acquired MRI signals. MRI imaging methods can use this sensitivity encoded MRI data to assist in the reconstruction of unacquired data and to provide a final MR image of the target. P-MRI systems (Paragraph [0028] Line 1-9). In parallel MRI ("P-MRI") techniques, an array of multiple simultaneously operated receiver coils is used for RF signal acquisition (Paragraph [0028] Line 1-3). FIG. 3A is a flowchart that illustrates an embodiment of a method 80 for reconstructing an image from undersampled, sensitivity-encoded MRI data according to the "mixed" systems and methods (Paragraph [0042] Line 1-4). In block 82, MRI data 9 is acquired for each of the Nc coils. Typically, the acquired data is undersampled in the phase-encoding direction (e.g., the y-direction) by a reduction factor R. The reduction factor can be R=2, 3, 4, 5, 6, or more in various embodiments. In block 84, auto-calibration signal ("ACS") data is acquired for one or more k-space lines (Paragraph [0042] Line 5-10). In block 86, the reconstruction coefficients a(i,j, x,  “controlling current through the electromagnet to repeatedly cycle the nonuniform magnetic field between a first strength for polarizing spins and a second strength, lower than the first strength, for spatial encoding and readout; using RF coils to generate excitation pulses at a frequency that selects a non-planar isofield slice for imaging, and to generate refocusing pulses for imaging; …………using the RF coils in parallel receive mode to detect magnetic resonance signals originating from the selected non-planar isofield slice of the nonuniform magnetic field in the imaging region.” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-12 are allowed by virtue of their dependence from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Stainsby (US 20170261574 A1) discloses, “Systems and methods for magnetic resonance imaging (“MRI”). More particularly, the invention relates to systems and methods for MRI in which the magnetic field of the MRI scanner can be rapidly ramped up and down as needed (Paragraph [0001]). In FIG. 1, a magnetic resonance imaging system 10 generally includes a magnet assembly 12 for providing a magnetic field 14 that is substantially uniform within a bore 16 that may hold a subject 18 or other object to be imaged. The magnet assembly 12 supports a radio frequency (“RF”) coil (not shown) that may provide an RF excitation to nuclear spins in the object or subject (not shown) positioned within the bore 16. The RF coil communicates with an RF system 20 producing the necessary electrical waveforms, as is understood in the art (Paragraph [0022]). The magnet assembly 12 includes one or more magnet coils 32 housed in a vacuum housing 34, which generally provides a cryostat for the magnet coils 32 (Paragraph [0026]). The current density in the magnet coils 32 in the MRI system 10 of the present invention is controllable to rapidly ramp up or ramp down the magnetic field 14 controlling current through the electromagnet to repeatedly cycle the nonuniform magnetic field between a first strength for polarizing spins and a second strength, lower than the first strength, for spatial encoding and readout. Stainsby discloses in Paragraph [0022] “Referring now to FIG. 1, a magnetic resonance imaging system 10 generally includes a magnet assembly 12 for providing a magnetic field 14 that is substantially uniform”. Therefore Stainsby discloses uniform magnetic field and the present application is non-uniform magnetic field. Again Stainsby does not disclose that using the RF coils in parallel receive mode to detect magnetic resonance signals originating from the selected non-planar isofield slice of the nonuniform magnetic field in the imaging region. Stainsby does not disclose anything about isofield slice.  Stainsby does not disclose non-planar isofield slice. Therefore the invention of Stainsby, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, all the limitations in the claim which distinguish the present invention from the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866